PER CURIAM: On February 26, 1992, we filed an opinion in this case affirming the judgment of the trial court; one justice dissented. (Uhr v. Lutheran General Hospital (1992), 226 Ill. App. 3d 236, 589 N.E.2d 723.) On March 9, 1993, the Illinois Supreme Court entered an order vacating the appellate court's opinion and directing that the appellate court allow the parties’ stipulated motion to dismiss the appeal filed December 5,1991. Under the circumstances, the stipulated motion to dismiss the appeal is allowed and the appeal is dismissed. The reported opinion and dissenting opinion of the appellate court at 226 Ill. App. 3d 236, 589 N.E.2d 723, shall not be cited, and they shall have no precedential value. Dismissed. TULLY, P.J., and RIZZI and GREIMAN, JJ.